DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) and(a)(2) as being anticipated by TSUCHIZAWA 20170341705.

    PNG
    media_image1.png
    831
    595
    media_image1.png
    Greyscale

       The PG pub to Tsuchizawa discloses in Figure 2 and 3 and paragraphs 73-76 a human powered vehicle with an adjustable seat post that increases assistance from the motor in the up position of the seat and decrease it in the down position as described in paragraphs 94-105.
[0073] In addition, as shown in FIGS. 1 and 2, the bicycle 1 may further comprises a seat position detector 38 including at least one of a seat height position detector 40, a seat horizontal position detector 54, and a seat angle position detector 56 to detect the seat position. The seat height position detector 40 is attached to at least one of the seatpost 11, the seattube 13, and the seatpost adjusting mechanism 32 to detect the seat height position. As shown in FIG. 3, the seat height position detector 40 may include an operating member 42, at least one contact switch 44, and a signal transmitter 45. The operating member 42 may be a rod extending along a direction D1 of the telescopic movement of the seatpost 11. The operating member 42 is detachably mounted to the seatpost 11 with a clamping device 41 near the top end of the seatpost 11. In a case where the seatpost 11 is an adjustable seatpost, the operating member 42 may be detachably mounted to the upper cylinder 11a of the adjustable seatpost 11 with a clamping device 41 near a top end of the upper cylinder 11a. The at least one contact switch 44 is disposed in a detector holder 43. FIG. 3 shows two contact switches 44A and 44B as the at least one contact switch 44. The contact switch 44A is disposed above the contact switch 44B in a state where the detector holder 43 is attached to the bicycle 1. However, this is merely an example, and a total number of the at least one contact switch 44 is not limited in the embodiment of the present application. The total number of the at least one contact switch 44 may be one or more than two. The detector holder 43 has a clamping part 43c and a hole 43h. The detector holder 43 may be detachably mounted to the seattube 13 with the clamping part 43c. Alternatively, in a case where the seatpost 11 is an adjustable seatpost, the detector holder 43 may be detachably mounted to the lower cylinder 11b of the adjustable seatpost 11 with the clamping part 43c. The operating member 42 extends through the hole 43h.

[0074] The operating member 42 may move in accordance with the telescopic movement of the seatpost 11 as the seat height position is changed while the at least one contact switch 44 remains stationary with respect to the seattube 13. The top end position of the seatpost 11 corresponds to an extension length EL between the top end of the seatpost 11 and the top end of the seattube 13 along the direction D1. That is, the seat height position corresponds to the extension length EL. In a case where the seatpost 11 is an adjustable seatpost, a top end position of the seatpost 11 corresponds to an overall length of the adjustable seatpost 11. That is, the seat height position corresponds to the variable overall length of the adjustable seatpost 11.

[0075] In an example shown in FIG. 3, each of the contact switches 44A and 44B is positioned such that the operating member 42 contacts at least one of the contact switches 44A and 44B when the top end of the seatpost 11 reaches a corresponding predetermined positions. Specifically, each of the contact switches 44A and 44B is positioned in accordance with each of the predetermined extension lengths EL1 and EL2 (EL1>EL2) or each of the overall lengths L1, L2 (L1>L2) of the adjustable seatpost 11. When the operating member 42 does not contact any contact switch 44, the extension length is longer than ELL In other words, the overall length of the adjustable seatpost 11 is longer than L1. When the operating member 42 contacts only the contact switch 44A, the extension length is longer than EL2 and less than or equal to ELL In other words, the overall length of the adjustable seatpost 11 is longer than L2 and less than or equal to L1. When the operating member 42 contacts the contact switches 44A and 44B, the extension length is less than or equal to EL2. In other words, the overall length of the adjustable seatpost 11 is less than or equal to L2.

[0076] The signal transmitter 45 transmits an information related to the seat height position (e.g. whether or not each of the at least one contact switch 44 is contacting the operating member 42) to a seat controller 58 and/or an assist controller 62, which is described hereinafter.
[0094] As shown in FIG. 2, the bicycle control system 200 comprises a bicycle control device 100, the seatpost 11, and the assist actuator 30. In a case where the seatpost 11 is the adjustable seatpost, the bicycle control system 200 may comprise a bicycle control device 100, the adjustable seatpost 11, and the assist actuator 30. The seatpost 11 includes the seatpost adjusting mechanism 32. The bicycle control system 200 may further comprise the assist actuator 30, the seat actuator 31, the seat adjusting mechanism 34, and the rotation mechanism 36. The seat actuator 31 may comprise at least one of the seatpost actuator 33, the seat positioning actuator 35, and the tilt actuator 37.

[0095] The bicycle control device 100 comprises a seat information generator 60 and the assist controller 62. The seat information generator 60 is configured to generate seat information. As shown in FIG. 2, the seat information generator 60 can include the seat position detector 38. In a case where the seat information generator 60 includes the seat position detector 38, the seat information includes the seat position, and generating the seat information by the seat information generator 60 means detecting the seat position by the seat position detector 38. The seat position detector 38 may include at least one of the seat height position detector 40, the seat horizontal position detector 54, and the seat angle position detector 56. Accordingly, the seat information generator 60 can include the seat position detector 38 to detect the seat position corresponding to at least one of the seat height position, the seat angle position, and the seat horizontal position.

[0096] In addition, the seat information generator 60 can include the seat operation device 16. As described earlier, the seat operation device 16 is configured to generate the seat adjustment trigger including information related to the seat position to be changed by the seat controller 58. Accordingly, in a case where the seat information generator 60 includes the seat operation device 16, the seat information includes the seat adjustment trigger, and generating the seat information by the seat information generator 60 means generating the seat adjustment trigger by the seat operation device 16.

[0097] FIG. 2 shows the seat information generator 60 includes both the seat operation device 16 and the seat position detector 38, but the seat information generator 60 may include either the seat operation device 16 or the seat position detector 38. The seat position detector 38 may not include all of the seat height position detector 40, the seat horizontal position detector 54, and the seat angle position detector 56. The seat position detector 38 may include at least one of the seat height position detector 40, the seat horizontal position detector 54, and the seat angle position detector 56.

[0098] As shown in FIG. 2, the bicycle control device 100 may further comprise a driving force detector 64. The driving force detector 64 is configured to detect the driving force. The driving force detector 64 may be a crankshaft torque sensor attached to the crankshaft 26 or a pressure sensor attached to the pedal 28 to detect the driving force. Alternatively, the driving force detector 64 may include a driving force calculator and one of a chain tension sensor attached to the chain 22 and a rear wheel torque sensor attached to at least one of the rear sprocket 24 and the hub of the rear wheel 6. The one of the chain tension sensor and the rear wheel torque sensor can detect the resultant rotational force from the crankshaft 26. The driving force calculator can receive a control signal to the assist actuator 30 from the assist controller 62 and the resultant rotational force from the one of the chain tension sensor and the rear wheel torque sensor. Then, the driving force calculator can calculate the assisting force based on the control signal to the assist actuator 30 and obtain the driving force by subtracting the assisting force from the resultant rotational force.

[0099] The assist controller 62 is configured to control the assist actuator 30 to assist the driving force of the bicycle 1 based on the seat information, and to change an assist ratio of the assisting force to the driving force based on the seat information. Specifically, the assist controller 62 receives the driving force from the driving force detector 64 and the seat information from the seat information generator 60. Then, the assist controller 62 sets the assist ratio based on the seat information, and controls the assist actuator 30 to generate the assisting force based on the assist ratio and the driving force received from the driving force detector 64.

[0100] The assist controller 62 includes a processor 62A and a memory 62B. The processor 62A has a substantially same structure as the processor 58A has, and the memory 62B has a substantially same structure as the memory 58B has, but a program stored in the memory 62B is different from that stored in the memory 58B. The program stored in the memory 62B is read into the processor 62A, and thereby functions of the assist controller 62 is executed. The processor 58A and the processor 62A may be integrated into a single processor. The memory 58B and the memory 62B may be integrated into a single memory.

[0101] In this embodiment, the assist controller 62 sets the assist ratio in accordance with at least one of the following rules.

[0102] (Rule 1) The assist controller 62 increases the assist ratio when the extension length EL of the seatpost 11 increases. In a case where the seatpost 11 is the adjustable seatpost, the assist controller 62 increases the assist ratio when the variable overall length of the adjustable seatpost 11 increases. The assist controller 62 decreases the assist ratio when the extension length EL of the seatpost 11 decreases. In a case where the seatpost 11 is the adjustable seatpost, the assist controller 62 decreases the assist ratio when the variable overall length of the adjustable seatpost 11 decreases.

[0103] In Rule 1, the memory 62B stores an assist ratio and a corresponding seatpost length range which indicates a range of the extension length or a range of the overall length of the seatpost 11. For example, the memory 49 may store several threshold values to define the ranges of the extension length EL such as EL.sub.1, EL.sub.2, . . . , EL.sub.i-1, EL.sub.i, . . . , EL.sub.n-1 (EL.sub.1<EL.sub.2< . . . <EL.sub.i-1<EL.sub.i< . . . EL.sub.n-1) (i denotes an integer larger than 2. n denotes an integer larger than 2.). Alternatively, the memory 49 may store several thresholds to define the ranges of the overall length such as PL.sub.1, PL.sub.2, . . . , PL.sub.i-1, PL.sub.i, . . . , PL.sub.n-1 (PL.sub.1<PL.sub.2< . . . <PL.sub.i-1<PL.sub.i< . . . <PL.sub.n-1) (i denotes an integer larger than 2. n denotes an integer larger than 2.). In addition, the memory 49 stores assist ratios such as R.sub.1, R.sub.2, . . . , R.sub.i, . . . , R.sub.n (R.sub.1<R.sub.2< . . . <R.sub.i< . . . <R.sub.n) corresponding to the seatpost length ranges of [EL.sub.min, EL.sub.1), [EL.sub.1, EL.sub.2), . . . , [EL.sub.i-1, EL.sub.i), . . . , [EL.sub.n-1, EL.sub.max], respectively. Alternatively, R.sub.1, R.sub.2, . . . , R.sub.i, . . . , R.sub.n (R.sub.1<R.sub.2< . . . <R.sub.i< . . . <R.sub.n) may correspond to the seatpost length ranges of [EL.sub.min, EL.sub.1], (EL.sub.1, EL.sub.2], . . . , (EL.sub.i-1, EL.sub.i], . . . , (EL.sub.n-1, EL.sub.max], respectively. In a case where the seatpost 11 is the adjustable seatpost, the memory 49 may store assist ratios such as R.sub.1, R.sub.2, . . . , R.sub.i, . . . , R.sub.n (R.sub.1<R.sub.2< . . . <R.sub.i< . . . R.sub.n) corresponding to the seatpost length ranges of [PL.sub.min, PL.sub.1), [PL.sub.1, PL.sub.2), . . . , [PL.sub.i-1, PL.sub.i), . . . , [PL.sub.n-1, PL.sub.max], respectively. Alternatively, R.sub.1, R.sub.2, . . . , R.sub.i, . . . , R.sub.n (R.sub.1<R.sub.2< . . . <R.sub.i< . . . <R.sub.n) may correspond to the seatpost length ranges of [PL.sub.min, PL.sub.1], (PL.sub.1, PL.sub.2], . . . , (PL.sub.i-1, PL.sub.i], . . . , (PL.sub.n-1, PL.sub.max], respectively. In the above range definitions, [a, b] denotes a closed interval. [a, b) denotes a left-closed and right-open interval. (a, b] denotes a left-open and right-closed interval. EL.sub.min denotes a minimum extension length of the seatpost 11. EL.sub.max denotes a maximum extension length of the seatpost 11. PL.sub.min denotes a minimum overall length of the adjustable seatpost 11. PL.sub.max denotes a maximum overall length of the adjustable seatpost 11.

[0104] In a case where the operating member 42 is mounted to the seatpost 11 near the top end of the seatpost 11, each of the at least one contact switch 44, each of the at least one magnetic sensor 46, or each of the at least one optical switch 48 is disposed at a lowest position among possible positions where the operating member 42 can be sensed by each of the at least one contact switch 44, the at least one magnetic sensor 46, or the at least one optical switch 48, respectively when the extension length or the overall length of the adjustable seatpost 11 is equal to each threshold value. In a case where the operating member 42 is mounted to the seattube 13 or the lower cylinder of the adjustable seatpost 11, each of the at least one contact switch 44, each of the at least one magnetic sensor 46, or each of the at least one optical switch 48 is disposed at a highest position among possible positions where the operating member 42 can be sensed by each of the at least one contact switch 44, the at least one magnetic sensor 46, or the at least one optical switch 48, respectively when the extension length or the overall length of the adjustable seatpost 11 is equal to each threshold value. In an example shown in FIGS. 2 to 4, n is equal to 2, and the contact switch 44A, the magnetic sensor 46A, or the optical switch 48A is disposed at a lowest position of possible positions where the operating member 42 can be sensed by the contact switch 44A, the magnetic sensor 46A, or the optical switch 48A, respectively when the extension length is equal to EL2 or the overall length of the adjustable seatpost 11 is equal to PL2. The contact switch 44B, the magnetic sensor 46B, or the optical switch 48B is disposed at a lowest position among possible positions where the operating member 42 can be sensed by the contact switch 44B, the magnetic sensor 46B, or the optical switch 48B, respectively when the extension length is equal to EL1 or the overall length of the adjustable seatpost 11 is equal to PL1.

[0105] The assist controller 62 receives the information related to the seat height position from seat height position detector 40 and determines the seatpost length range. For example, in a case where the adjustable seatpost 11 is the hydraulic adjustable seatpost or the stepless mechanical driven adjustable seatpost, the assist controller 62 receives an information related to an extension length or an overall length of the seatpost 11 from the seat height position detector 40, then the assist controller 62 determines the seatpost length range based on the information. However, in a case where the adjustable seatpost 11 is the stepped mechanical driven adjustable seatpost, the assist controller 62 can receive information related to the seatpost length range (the seat setting value in the seat adjustment trigger) directly from the seat operation device 16. In this case, the assist controller 62 doesn't have to receive the information related to the extension length or the overall length of the seatpost 11 from the seat height position detector 40. After that, the assist controller 62 refers to the memory 62B to determine the assist ratio based on the seatpost length range. In a case where the assist controller 62 can receive the seat setting value in the seat adjustment trigger, the assist controller 62 increases the assist ratio when the seat setting value indicates the variable overall length is increased. The assist controller 62 decreases the assist ratio when the seat setting value indicates the variable overall length is decreased. The actuation speed of the extension seatpost inherently affects the motor control as the different levels of assist are changed based on the seat height.

    PNG
    media_image2.png
    807
    642
    media_image2.png
    Greyscale



                                                            Allowable Subject Matter
      Claims 6-8 and 14 are allowed.
     Claims 9-13, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M CAMBY whose telephone number is (571)272-6958. The examiner can normally be reached M - F flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on 571 270 7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICHARD M CAMBY/Primary Examiner, Art Unit 3661